[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 16, 2007
                              No. 06-15360                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00063-CR-3-MCR

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

KARA HOOD,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (August 16, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Kara Hood appeals her sentence of 78 months of imprisonment following a
plea of guilty to conspiracy to distribute at least five hundred grams of cocaine and

five grams of cocaine base. See 21 U.S.C. §§ 841(b)(1)(B)(ii)–(iii), 846. Hood

argues that the district court (1) clearly erred when it applied a two-level

enhancement for the use of a minor in furtherance of the conspiracy, see United

States Sentencing Guidelines § 3B1.4 (Nov. 2005), (2) erred when it refused to

reject the disparate sentencing for crack cocaine versus powder cocaine, and (3)

imposed an unreasonable sentence. We affirm.

                            STANDARDS OF REVIEW

      We review the application by a district court of a Sentencing Guideline de

novo and findings of fact for clear error. See United States v. Wilks, 464 F.3d

1240, 1242 (11th Cir. 2006).

      We review a sentence for reasonableness. United States v. Talley, 431 F.3d

784, 785 (11th Cir. 2005). “Review for reasonableness is deferential.” United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges

the sentence bears the burden of establishing that the sentence is unreasonable in

the light of both [the] record and the factors in section 3553(a).” Id. “When we

review a sentence for reasonableness, we do not, as the district court did, determine

the exact sentence to be imposed.” Id. “We must evaluate whether the sentence

imposed by the district court fails to achieve the purposes of sentencing as stated in



                                           2
section 3553(a).” Id. “[W]hen the district court imposes a sentence within the

advisory Guidelines range, we ordinarily will expect that choice to be a reasonable

one.” Id.

                                  II. DISCUSSION

      This appeal presents three issues: (1) whether the district court clearly erred

when it applied an enhancement to Hood’s sentence for use of a minor in

furtherance of a conspiracy, see U.S.S.G. § 3B1.4; (2) whether the district court

should have rejected the disparate treatment by Congress of offenses involving

powder cocaine and those involving crack cocaine; and (3) whether the district

court imposed a reasonable sentence. We address each in turn.

      First, Hood contends that the district court clearly erred when it applied the

use of a minor enhancement to Hood’s offense conduct, but we disagree. The

advisory Guidelines instruct a district court to increase the offense level of a

defendant by two levels if she “used or attempted to use a person less than eighteen

years of age to commit an offense or assist in avoiding detection of, or

apprehension of, the offense.” See U.S.S.G. § 3B1.4. The enhancement applies to

all participants in the offensive conduct when the use of a minor was “reasonably

foreseeable.” United States v. McClain, 252 F.3d 1279, 1288 (11th Cir. 2001).

      The district court did not clearly err when it found that Amber’s involvement



                                           3
in the conspiracy was reasonably foreseeable to Hood. Hood’s sister, Amber,

approached Hood about permitting a third-party co-conspirator to cook cocaine in

Hood’s apartment. Amber was a minor at that time.

      Second, Hood concedes that her argument that the district court should have

rejected the sentencing discrepancy between powder cocaine offenses and crack

cocaine offenses is foreclosed by our precedent. See United States v. Williams,

456 F.3d 1353 (11th Cir. 2006). The disparate treatment by Congress of powder

versus crack offenses is an impermissible consideration in sentencing. Id. at 1367.

“[I]t is not for the courts to say just how much worse crack cocaine is than powder

cocaine.” Id.

      Third, Hood contends that her sentence was unreasonable because of the

disparity between Hood’s sentence of 78 months of imprisonment and the sentence

of Hood’s minor sister, Amber, for one day time served and one year of house

arrest. Hood’s argument fails. The transcript of the sentencing hearing establishes

that the district court sentenced Hood after careful consideration of Hood’s

arguments in favor of mitigation, the Guidelines, and the sentencing factors of

section 3553(a). The sentence Hood received, which was at the low end of the

advisory Guidelines range, was reasonable.




                                          4
Hood’s sentence is

AFFIRMED.




                     5